Citation Nr: 1341549	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired respiratory disorder, to include chronic obstructive pulmonary disease and pleural plaques.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1952 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was certified by the Roanoke, Virginia RO.  

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The Veteran was provided a hearing before the undersigned in August 2013, and a transcript of those proceedings has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2008 rating decision denying entitlement to service connection for asbestosis and chronic obstructive pulmonary disease became final when the Veteran, notified of his appellate rights, did not submit either new and material evidence or a notice of disagreement within a year of being notified of that decision.

2.  Evidence received subsequent to the July 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired respiratory disorder.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision denying entitlement to service connection for asbestosis and chronic obstructive pulmonary disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for an acquired respiratory disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is set forth at 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  While the RO did reopen the claim in the April 2010 rating decision, the Board must still find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

VA denied entitlement to service connection for asbestosis and chronic obstructive pulmonary disease in a July 2008 rating decision based on, in part, the lack of evidence of a current diagnosis.  Since that decision, the Veteran has submitted evidence of a current diagnosis of chronic obstructive pulmonary disease and asbestos-related pleural plaques.  As such, the evidence raises a reasonable possibility of substantiating the claim, in that, considering his current diagnosis, in-service exposure to asbestos, and suggestions in the record of a relationship between the two, the Veteran may warrant service connection.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired respiratory disorder is reopened.  


REMAND

The appeal must be remanded to obtain records and for a new medical opinion.  The Veteran has testified that he received treatment at the Naval Medical Center at Portsmouth, Virginia from 1972 until the early 1990s.  While there are records from 1993 and later in the claims file, there are no earlier post-service treatment documents.  Although there is a letter from the National Personnel Records Center dated in June 2011 indicating that there are no Portsmouth records from 1978 and 1979, it is not clear that a complete search has been conducted. 

Also, the Veteran testified in August 2013 that he was seen by private doctors during the 1990s and until 2001.  Evidence from that treatment is not of record, and VA must assist the appellant in obtaining such on remand.

VA must obtain a new medical opinion from a pulmonologist.  The June 2012 examiner's opinion was inadequate, in that he relied on x-ray reports showing no pleural plaques, despite the fact that numerous CT scans, dating to at least 2001 (and possibly 1994, based on the analysis of the December 2001 scan), showed evidence of pleural plaques.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (A medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  The examiner's opinion also failed to address whether the appellant's chronic obstructive pulmonary disease may have started during active duty, or otherwise been etiologically related to the Veteran's service.  Id.  In this regard, however, it is acknowledged that under 38 U.S.C.A. § 1103 (West 2002), VA is prohibited from service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service. 

As the evidence of the Veteran's service in the Navy from 1952 to 1972 is consistent with exposure to asbestos, the medical opinion must also address the question of whether the chronic obstructive pulmonary disease was secondary to, or aggravated by, asbestos exposure and the resulting pleural plaques.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any treatment records from the Naval Medical Center at Portsmouth, Virginia from the time of the Veteran's 1972 separation through the 1993.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions, to specifically include all private treatment from 1990 through 2001.  After the Veteran has signed any necessary release, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the identified records cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Thereafter submit the claims file to a pulmonologist.  The pulmonologist is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  He or she must specify in the report that the claims file and Virtual VA records have been reviewed.  After review of the Veteran's medical history, the pulmonologist must address the following:

(a) is it at least as likely as not (a 50 percent probability or greater) that pulmonary plaques noted on multiple CT scans began during service, are related to an event or injury in service (including asbestos exposure), or are otherwise related to his military service?

(b) is it at least as likely as not (a 50 percent probability or greater) that chronic obstructive pulmonary disease began during service, is related to an event or injury in service (including asbestos exposure), or is otherwise related to his military service?

(c) if the answer to (b) is "no," is it at least as likely as not (a 50 percent probability or greater) that chronic obstructive pulmonary disease was caused by or is aggravated (chronically worsened beyond the natural progression of the disease) by any service related asbestos-related pleural plaques?  
 
(d) if chronic obstructive pulmonary disease was not caused by, but is aggravated by, service related asbestos-related pleural plaques, identify the baseline level of severity of the chronic obstructive pulmonary disease prior to the onset of aggravation, and the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If any of the increase in severity of chronic obstructive pulmonary disease is due to the natural progress of the disease process, identify the degree of increase in severity due to natural progression.

In addressing all questions presented, the pulmonologist must assume that the Veteran was exposed to asbestos during active duty. 

A complete rationale for any opinions expressed must be provided.  If the pulmonologist is unable to provide any requested opinion without resort to speculation, he or she must explain why such an opinion would be speculative.

The Veteran should not be requested to attend a new pulmonary examination unless it is deemed necessary by the pulmonologist in order to address the questions presented in this remand.

4.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the pulmonologist documented consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


